Citation Nr: 0104309	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 22, 1999, for 
special monthly pension based on the need for regular aid and 
attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama Regional Office (RO) which 
effectuated a decision of the Board granting the veteran's 
claim of entitlement to special monthly pension based on the 
need for regular aid and attendance of another person, 
effective April 22, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In a December 1993 rating decision, the RO granted the 
veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes effective February 
5, 1992.  The RO denied the veteran's claim for entitlement 
to special monthly pension based on the need for regular aid 
and attendance of another person or on being housebound.  The 
veteran did not appeal the decision.  

3.  On April 3, 1995, the veteran filed another claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  Statements received from the veteran in June 
1995 and August 1995 also referred to such claim.  In a 
September 1995 rating decision, the RO denied the veteran's 
claim.  The veteran did not appeal the decision.  

4.  On August 28, 1996, the veteran filed another claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  

5.  An April 22, 1999, Department of Veterans Affairs (VA) 
aid and attendance or housebound examination report indicated 
that the veteran was in need of regular aid and attendance of 
another person.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 22, 1999, 
for special monthly pension based on the need for regular aid 
and attendance of another person have not been met.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.351, 3,352, 
3.400(o)(1) and (r), 3.401(a)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran submits a claim to VA, VA has a duty to assist 
him/her with that claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

The duty to assist was satisfied in the present case.  The 
veteran's private medical records were associated with the 
file, and he was accorded a VA examination.  The veteran is 
apparently receiving disability compensation from the Social 
Security Administration.  A January 1992 award letter is of 
record.  The veteran has not alleged that there are any 
Social Security Administration records which would affect his 
claim for an earlier effective date for special monthly 
compensation based on the need for regular aid and attendance 
of another person.  The clinical and other documentary 
evidence available is sufficient to decide the issue on 
appeal, and there is no practical purpose to be served in 
delaying reaching a decision in this case in order to 
initiate efforts to obtain such records.  Remanding the claim 
for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The veteran asserts, essentially, that the effective date of 
the award of special monthly pension based on the need for 
regular aid and attendance of another person should be August 
28, 1996, the date of his claim for such benefits.  

On February 5, 1992, the veteran's original claims for 
entitlement to a permanent and total disability evaluation 
for pension purposes and for entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person or on being housebound were received.  

Private treatment records dated from February 1988 to 
February 1993 indicated that the veteran was treated for 
multiple disorders.  A February 1993 aid and attendance 
examination report from W. A. Crotwell, III, M.D., indicated 
that the veteran had a poor gait and used a cane.  He wore a 
lumbar corset.  Dr. Crotwell indicated that the veteran was 
not bedridden and that he could eat, go to the bathroom, and 
walk in and out of his home unassisted.  Dr. Crotwell also 
reported that the veteran was unable to dress or bathe 
unassisted.  The diagnoses were chronic lumbosacral strain 
and severe lumbar degenerative disc disease.  

The veteran underwent a VA general medical examination in 
March 1993.  The examiner indicated diagnoses including 
chronic severe degenerative lumbar disc disease with 
intermittent lumbar radiculopathy; history of peptic ulcer 
disease and history of hypercholesterolemia.  

In December 1993, the RO granted the veteran's claim for 
entitlement to a permanent and total disability evaluation 
for pension purposes effective February 5, 1992.  However, 
the RO denied the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or on being housebound.  The 
veteran was notified of the denial in December 1993 and did 
not disagree with that determination.  Therefore, that 
determination is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2000).

In April 1995, the veteran filed another claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  

Private treatment records from Dr. Crotwell dated in March 
1995 referred to the veteran's disabilities.  In a March 1995 
statement, Dr. Crotwell reported that the veteran was under 
his care for chronic lumbosacral strain with severe 
degenerative disc disease and radiculopathy with facet 
syndrome.  Dr. Crotwell completed a checklist of work-related 
restrictions imposed by the veteran's physical disabilities.  
The checklist did not address factors indicating a need for 
regular aid and attendance.  It did show a moderate 
restriction on driving.  Dr. Crotwell stated that the veteran 
was totally and permanently 100 percent disabled from 
returning to any type of gainful employment.  

In September 1995, the RO denied the veteran's claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  The veteran was notified in writing of the 
denial in September 1995.  The veteran did not disagree with 
that decision within a year of notice of the decision.  
Therefore, the determination is final as to the evidence of 
record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.160(d), 20.302(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).  The general rule for 
claims for increase is that the award is effective the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (2000).  A claim for aid 
and attendance benefits is a claim for additional benefits 
payable in specified circumstances to an individual entitled 
to, in this case, non-service connected pension.  In that 
sense, it is similar to a claim for increase.  

Previous claims for aid and attendance benefits had been 
denied and not appealed.  Those denials were final.  See 38 
C.F.R. §§ 3.160(d), 20.302(a) (2000).  A reopened claim is 
any application for a benefit received after final 
disallowance of an earlier claim.  38 C.F.R. § 3.160(e) 
(2000).  In a sense, the veteran's 1996 claim for aid and 
attendance might also be considered a reopened claim, as 
there were previous final denials.  The effective date of a 
reopened claim is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2000).  

However, a specific regulation applies to the effective date 
of awards of aid and attendance or housebound pension 
benefits payable to a veteran.

Awards of pension or compensation payable 
to or for a veteran will be effective as 
follows:  (a) Aid and attendance and 
housebound benefits.  (1)  Except as 
provided in § 3.400(o)(2), the date of 
receipt of claim or the date entitlement 
arose, whichever is later.  However, when 
an award of pension or compensation based 
on an original or reopened claim is 
effective for a period prior to the date 
of receipt of the claim, any additional 
pension or compensation payable by reason 
of need for aid and attendance or 
housebound status shall also be awarded 
for any part of the award's retroactive 
period for which entitlement to the 
additional benefit is established.  
[Emphasis supplied.]

38 C.F.R. § 3.401(a)(1) (2000).  

The exception enumerated in this regulation, 38 C.F.R. 
§ 3.400(o)(2) is not applicable in this case, as it applies 
to disability compensation, and this is a case involving 
pension.  Furthermore, this provision does not operate to 
permit assigning an effective date retroactively under the 
second sentence in 38 C.F.R. § 3.401(a)(1), because, in this 
case, entitlement to pension was established in 1992, long 
before the current claim for aid and attendance benefits was 
filed in 1996.  Accordingly, the question is whether the 
facts establish a factual need for aid and attendance of 
another person as of the date of the veteran's claim in 1996, 
or at any time between then and the veteran's examination in 
April 1999.

Where an otherwise eligible veteran is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d) (West 1991).  The 
law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home on 
account of mental or physical incapacity, or is helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (2000).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
it essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2000).  

In August 1996, the veteran again filed a claim for aid and 
attendance benefits, accompanied by another statement from 
Dr. Crotwell indicating that the veteran was totally and 
permanently 100 percent disabled from returning to any type 
of gainful employment.  An October 1996 rating decision 
denied the veteran's claim.  The veteran filed both a notice 
of disagreement and a substantive appeal as to the RO's 
decision.  

A December 1996 statement from W. R. Philen, RPh., indicated 
that the veteran had been prescribed numerous medications 
which were therapeutically typical for musculoskeletal 
disorders.  It was noted that the veteran's medication 
regimens prescribed were for symptomatic treatment only and 
did not provide a cure.  

Private treatment records dated from December 1996 to January 
1997 referred to continued treatment.  A January 1997 
statement from T. H. Lane, M.D., indicated that the veteran 
was 100 percent disabled and that he would remain that way 
permanently.  It did not address any factors indicating a 
need for aid and attendance.

The veteran underwent a VA aid and attendance or housebound 
examination on April 22, 1999.  It was noted that the 
veteran's wife had driven him to the examination.  The 
examiner reported that the veteran was not hospitalized or 
permanently bedridden.  The examiner indicated that the 
veteran's significant disability included chronic lower back 
pain secondary to degenerative disk disease and prior injury.  
It was noted that the veteran used a cane and a lumbosacral 
corset.  The veteran indicated that he preferred to stand and 
that he could not sit much.  The examiner reported that the 
veteran was in no acute distress, but that he was in pain.  
The examiner indicated that the veteran's posture was 
abnormal, and that he dragged the right lower extremity.  The 
veteran described radiation of the pain from the back to the 
lower extremities on both sides, but more so on the left 
side.  The examiner noted that the veteran had been treated 
for bursitis of the left shoulder and that he had undergone 
arthrotomy with acromioplasty and repair of the rotator cuff 
of the right shoulder.  The veteran also gave a history of 
pain in the right hand.  

The examiner indicated that the veteran needed assistance 
with self-care to a certain extent with any kind of activity 
that needed bending such as bathing, dressing, etc..  The 
examiner also reported that the veteran was unable to travel 
beyond the premises of his house.  More specifically, the 
examiner stated that the veteran was able to self-feed and 
shave, etc., but that he needed assistance with toileting, 
bathing, and dressing, etc.  It was noted that activities 
that involved bending aggravated his muscle spasms.  The 
examiner further reported that the veteran had deficits of 
weight bearing and balance secondary to the severe 
degenerative disk disease of the lumbar spine.  The examiner 
commented that the restrictions noted in the examination were 
permanent and that they would get progressively worse.  The 
diagnosis was severe degenerative disk disease of the lumbar 
spine with degenerative spondylosis and wedge compression of 
L1.  

In a September 1999 decision, the Board granted the veteran's 
claim for entitlement to special monthly compensation based 
on the need for regular aid and attendance of another person.  
In September 1999, the RO assigned an effective date of April 
22, 1999 for such benefits.  

The Board has weighed the evidence of record.  The December 
1993 and September 1995 RO decisions, noted above, were final 
as to the evidence then of record.  Therefore, the claim 
received in August 1996 constitutes the date of claim in this 
matter.  The Board must next determine the date entitlement 
arose.  The August 1996 statement from Dr. Crotwell and the 
January 1997 statement from Dr. Lane noted that the veteran 
was totally and permanently disabled and that he could not 
return to any type of gainful employment.  Neither total 
disability nor permanency was in issue.  The veteran's 
entitlement to pension for total disability had previously 
been established.  Neither physician addressed information 
necessary for a determination as to the veteran's need for 
aid and attendance based on actual requirements of personal 
assistance from others.  See 38 C.F.R. §§ 3.351, 3.352 
(2000).  Additionally, the December 1996 statement from W. R. 
Philen, RPh., solely referred to the veteran's present 
medications.  

The April 22, 1999, VA aid and attendance or housebound 
examination report specifically noted that the veteran needed 
assistance with toileting, bathing and dressing.  The 
examiner also reported that the veteran was unable to travel 
beyond the premises of his house and that the restrictions 
noted pursuant to the examination were permanent and that 
they would get progressively worse.  Therefore, the Board 
must conclude that the veteran was shown to meet the 
requirements for special monthly pension based on the need 
for regular aid and attendance on April 22, 1999, the date of 
the VA examination.  Pursuant to the provisions of 38 C.F.R. 
§ 3.401(a)(1), such award will be effective as of the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  In this case the first evidence to support 
entitlement was in the April 22, 1999, examination report.  
Entitlement arose, therefore, on April 22, 1999, well after 
the August 1996 date of claim.  Accordingly, the appropriate 
effective date for the award of special monthly compensation 
based on the need for regular aid and attendance of another 
person is April 22, 1999.  


ORDER

Entitlement to an effective date prior to April 22, 1999, for 
special monthly compensation based on the need for regular 
aid and attendance of another person is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

